DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments have been entered and considered.  Examiner’s objection to drawings have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5, 6, 8, 10 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2013/0009274 A1).
Regarding claim 1, Lee et al discloses a three-dimensional semiconductor memory device (Figure 19), comprising: a film stack of alternating dielectric layers (Figure 19, references 711-714 and 721-724) disposed on a substrate (not shown), the film stack comprising a plurality of dielectric layer pairs (Figure 19, references 711-714 and 721-724); an upper staircase structure (Figure 19, reference 710), formed in an upper portion of the film stack (Figure 19, references 711-714 and 721-724), comprising M1 number of the dielectric layer pairs (Figure 19, references 711-714), a plurality of first staircase steps in a first direction (Figure 19, references 711-714 to the right) and a plurality of second staircase steps in a second direction (Figure 19, references 721-724 to the left), wherein the first and second directions are perpendicular to each other and are in a plane parallel (Figure 19, reference 710) to a front surface of the substrate (not shown); and a lower staircase structure (Figure 19, reference 720), formed in a lower portion of the film stack (Figure 19, references 711-714 and 721-724), comprising M2 number of the dielectric layer pairs (Figure 19, references 721-724), a plurality of third staircase steps in the first direction (Figure 19, references 721-724 to the right) and 
Regarding claim 2, Lee et al discloses wherein the upper staircase further comprises M3 number of first staircase steps in the first direction; each first staircase step of the upper staircase structure in the first direction corresponds to M4 number of second staircase steps in the second direction; M3 and M4 are whole numbers larger than 1; and M1 is at least a product of M3 and M4 (Figure 19, reference 710).
Regarding claim 3, Lee et al discloses wherein each second staircase step (Figure 19, references 721-724 to the left) of the upper staircase structure (Figure 19, reference 710) in the second direction comprises one dielectric layer pair (Figure 19, references 721-724 to the left) of the film stack (Figure 19, 
Regarding claim 5, Lee et al discloses wherein the lower staircase structure (Figure 19, reference 720) comprises M5 number of third staircase steps in the first direction (Figure 19, reference 721-724 to the right); each third staircase step of the lower staircase structure in the first direction corresponds M6 number of fourth staircase steps in the second direction (Figure 19, reference 721-724 to the left); M5 and M6 are whole numbers larger than 1 (Figure 19); and M2 is at least a product of M5 and M6 (Figure 19, references 711-714 and 721-724).
Regarding claim 6, Lee et al discloses wherein each fourth staircase step (Figure 19, references 721-724 to the left) of the lower staircase structure (Figure 19, reference 720) in the second direction comprises one dielectric layer pair (Figure 19, references 721-724) of the film stack (Figure 19, references 711-714 and 721-724); and each third staircase step (Figure 19, references 721-724 to the right) of the lower staircase structure (Figure 19, reference 720) in the first direction 
Regarding claim 8, Lee et al discloses wherein each dielectric layer pair of the film stack (Figure 19, references 711-714 and 721-724) comprises a first dielectric layer and a second dielectric layer different from the first dielectric layer (paragraphs 0113-0115); and the first and second dielectric layers are arranged alternatingly on the substrate (paragraph 0039; Figure 19).
Regarding claim 10, Lee et al discloses wherein the offset between the upper staircase structure (Figure 19, reference 710) and the lower staircase structure (Figure 19, reference 720) is between zero to 1 pm in a lateral direction, parallel to a front surface of the substrate (Figure 19; substrate not shown).
Regarding claim 21, Lee et al discloses wherein the offset between the upper staircase structure (Figure 19, reference 710) and the lower staircase structure (Figure 19, reference 720) is larger than a thickness of the dielectric layer pairs (Figure 19, references 711-714 and 721-724)in a vertical direction perpendicular to the substrate (Figure 19, not shown).
Regarding claim 22, Lee et al discloses wherein the plurality of second staircase steps (Figure 19, references 711-714 to the left) of the upper staircase structure (Figure 19, 
Regarding claim 23, Lee et al discloses wherein the first width and second width are different (Figure 19, references 710 and 720).
Regarding claim 24, Lee et al discloses wherein the plurality of fourth staircase steps (Figure 19, references 721-724 to the left) of the lower staircase structure (Figure 19, reference 720) comprise a fourth width in the second direction (Figure 19).
Regarding claim 25, Lee et al discloses wherein the third width and the fourth width are different (Figure 19).
Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive. 
Applicant argues on pp. 9-11 that Lee et el does not disclose or suggest "an upper staircase structure... comprising ... a plurality of first staircase steps in a first direction and a plurality of second staircase steps in a second direction, wherein the first and second directions are perpendicular to each other."  Examiner disagrees.  The first direction is going up the steps, which consists of many steps and the second direction would be going down the steps which also consist of many steps.  The first and second steps are perpendicular to 
Applicant also argues Lee does not disclose or suggest "a lower staircase structure, ... , comprising ... a plurality of third staircase steps in the first direction and a plurality of fourth staircase steps in the second direction." Examiner disagrees.  The third direction is going up the steps, which consists of many steps and the fourth direction would be going down the steps which also consist of many steps.  The third and fourth steps are perpendicular to each other since their outer edges lie in separate directions thus, claimed limitations have been met (refer back to the rejection of claim 1 as stated above for further details).
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
November 10, 2021